                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF PENNSYLVA~IA

    JE:'JNY CHEN, et al.                                        CIVI1J1ACTI0N

      V.                                                        No.        {;_3§17         FILED
                                                                                   '
                                                                  .~   '           '.

                                                                  \
                                                                            .



    AMTRAK, et al.                                                     ~-   . "'

                                                                                   .·.
                                        ME'.\tlORANDt;M
    Juan R. Sanchez, C.J.



Amtrak and RWC, Inc. alleging claims for nuisance, trespass, and negligence based on

Defendants' spraying of herbicides along Amtrak rail lines. Plaintiffs filed the instant Motion for

Class Certification pursuant to Federal Rule of Civil Procedure 23. Because the Court finds

Plaintiffs' experts unreliable, and Plaintiffs relied upon those experts to establish the Rule 23

requirements, the Court will deny Plaintiffs' Motion.

FACTS 1

           Amtrak contracts with R WC to receive vegetation management services. See Defs.' Ex.

B-C (statement of work and specifications for vegetation management program). These services

include applying herbicides to Amtrak's rail lines within Philadelphia County, Pennsylvania. See

Defs.' Ex. D. The contract between Amtrak and RWC includes two different "post-emergent''

spray brush programs: on-track and off-track. See Defs.' Ex. C,            ~C"     13, 16. The spray programs

include the spraying of Aqua.'\'eat-a herbicide-along the rail lines. See Defs.' Ex. E. Pursuant



1
  The Court makes these factual findings in furtherance of its obligation to conduct a rigorous
analysis of Plaintiffs' Motion. The Court must resolve all factual disputes relevant
to class certification, including disputes touching on the elements of the causes of action being
asserted and the merits of the claims. See Reyes v. Netdeposit, LLC, 802 F.3d 469, 484 (3d
Cir.2015 ). The Court must also make explicit findings that Plaintiffs satisfied their burden to prove
each of the requirements of Rule 23 by a preponderance of the evidence. Id
to the contract, RWC provided spray treatment services along the Amtrak rail lines in Philadelphia

County on at least five occasions over three years from 2015 through 2017. 2 See Defs.' Ex. D.

           The post-emergent on-track spray program provides for the "[a]pplication to spot treat any

and all vegetation." See Defs.' Ex. C, ~ 16. The post-emergent program also provides for"[ f]ollow-

up spot treatment as required." See id The off-track spray program involve8\ hand-spray
                                                                                 \
application. See id Although the spray treatment programs were made using ~rucks with large

gallon tanks, neither of the programs involved the continuous spraying along the entirety of

Amtrak's rail lines in Philadelphia County. See Defs.' Ex. E (describing use of freightliner truck,

spray tank, and herbicides applied); Defs.' Ex. D (providing five daily field reports, three of which

were post-emergent on-track spray treatment, two of which were off-track spray treatment).

           Plaintiffs Jenny Chen and Brian Jordan live on Mantua A venue in Philadelphia,

Pennsylvania. See Compl.        1 16.   Plaintiffs' home and backyard border Amtrak rail lines. See

id   ~   18. Plaintiffs have an extensive garden in their backyard including herbs, fruits, and

vegetables. See id     1~   19-20. On August 16, 2017, RWC, pursuant to its contract with Amtrak,

applied AquaNeat "in certain adjacent areas of the right of way" of Amtrak's rail lines. See Defs.'

Ex. E. After RWC's spraying, the garden in Plaintiffs' backyard began to wilt and present brown

leaves. See Compl. 1~ 30, 33. After a few days, most of the garden appeared dead. See id~ 30.

           The Pennsylvania Department of Agriculture investigated the incident. The investigation

found glyphosate-an active ingredient in AquaNeat- in Plaintiffs' soil. See Compl. Ex. B. The

Department subsequently issued a notice of warning to R WC. The notice informed R WC the

Department found the spraying constituted a trespass and violated 7 Pa. Cons. Stat. § 128.103(g)



2
 The parties have both stated RWC and Amtrak sprayed herbicides on six occasions over a three-
year period, however, Defendants' Exhibit D provides only five "Daily Field Reports" on five
separate dates. The Court thus finds the spray treatment occurred on at least five occasions.
                                                    2
,,




 because it resulted in unwanted residues on the property of another. Pls.' Mot. for Class

 Certification Ex. 2.

         Plaintiffs filed this putative class action, bringing claims for nuisance, trespass, and

 negligence under Pennsylvania law. See Compl.          ~   52-65. Plaintiffs now seek class certification

and propose the following class:

        All owners and lessees of residential properties located within 100 meters of an
        Amtrak rail line in Philadelphia County, Pennsylvania.

See Pis.' Mot. for Class Certification 5. The class members would include the owners of

approximately 3,454 residential properties along the Amtrak rail lines in Philadelphia

 County. See id at 5. The Court held oral argument on the Motion on April 30, 2019. The

 Motion is now ripe for review.

 DISCUSSION

        The class action device is appropriate in cases where it "saves the resources of both the

courts and the parties by permitting an issue potentially affecting every [class member] to be

 litigated in an economical fashion under Rule 23." Gen. Tel. Co. of the Sw. v. Falcon, 457 U.S.

 147, 155 (1982) (quoting Califano v. Yamasaki, 442 U.S. 682, 701 (1979)). A party seeking to

certify an action for class litigation must satisfy the four prerequisites of Rule 23(a) and establish

the action can be maintained under at least one subsection of Rule 23(b ).

         Rule 23(a) requires plaintiffs to establish (1) the class is so numerous that joinder of all

 members is impracticable; (2) there are questions oflaw or fact common to the class; (3) the claims

 or defenses of the representative parties are typical of the claims or defenses of the class; and (4)

 the representative parties will fairly and adequately protect the interests of the class. Pursuant to

 Rule 23(b ), Plaintiffs here move for certification of their class under either of subsection (b )(2) or

 (b)(3). Rule 23(b)(2) permits certification where "the party opposing the class has acted or refused

                                                    3
to act on grounds that apply generally to the class, so that final injunctive relief or corresponding

declaratory relief is appropriate respecting the class as a whole." Rule 23(b)(3) permits

certification where "the court finds that the questions of law or fact common to class members

predominate over any questions affecting only individual members, and that class action is

superior to the other available methods for fairly and efficiently adjudicating the controversy."

       Proper analysis under Rule 23 requires "rigorous consideration" of the evidence and

arguments of the parties and the Court must make specific findings that each Rule 23 requirement

is met. See In re Hydrogen Peroxide Antitrust Litig, 552 F.3d 305, 307 (3d Cir. 2008). The Third

Circuit has emphasized that "actual, not presumed conformance" with Rule 23 is essential to class

certification. See id. at 326 (quoting Newton v. Merrill Lynch, Pierce, Fenner & Smith, Inc., 259

F.3d 154, 167 (3d Cir. 2001)). District courts must resolve all factual or legal disputes relevant to

class certification, even if they overlap with the merits. See Gates v. Rohm and Haas Co., 265

F.R.D. 208,214 (E.D. Pa. 2010), aff'd, 655 F.3d 255 (3d Cir. 2011).

       "Factual determinations necessary to make Rule 23 findings must be made by a

preponderance of the evidence." See id (internal quotations and citations omitted). In considering

the relevant evidence, the Court is required to consider expert testimony. See id. "Weighing

conflicting expert testimony at the certification stage is not only permissible; it may be integral to

the rigorous analysis Rule 23 demands." In re Hydrogen Peroxide Antitrust Litig., 552 F.3d at 323.

       In their Motion, Plaintiffs rely on the expert opinions of Dr. Lok R. Pokhrel and Esther

Needham to establish both the numerosity and commonality requirements under Rule 23(a). See

Pis.' Mot. 7. Specifically, Dr. Pokhrel concluded "properties within 100 meters of Amtrak rail

lines and R WC, were exposed to glyphosate herbicide ... consistent with the glyphosate exposure

leading to the death of vegetation within Plaintiffs' property." See Pis.' Ex. 8, at 5. Using this



                                                  4
conclusion, Ms. ~eedham determined 3,454 residential parcels "intersect with a 100 meter buffer

of Amtrak rail lines." See Pls.' Ex. 7, at 8. Defendants challenge both opinions under Daubert v.

Merrell Dow Pharmaceuticals, Inc , 509 U.S. 579 (1993 ).

          Because the Court must consider expert testimony at the class certification stage, the Court

will first discuss the Plaintiffs' proffered experts before addressing the requirements of Rule 23.

See In re Blood Reagents Antitrust Litig., 783 F.3d 183, 187 (3d Cir. 2015) (requiring courts to

make a conclusive ruling on a defendant's challenge to experts before addressing Rule 23(a)

factors) (citing Messner v Northshore Univ. l/ealthSystem, 669 F.3d 802, 812 (7th Cir. 2012)).

"[A] plaintiff cannot rely on challenged expert testimony, when critical to class certification, to

demonstrate conformity with Rule 23 unless the plaintiff also demonstrates, and the trial court

finds, that the expert testimony satisfies the standard set out in Daubert." Id.

          Federal Rule of Evidence 702 governs the admissibility of expert testimony. Rule 702

"embodies a trilogy of restrictions on expert testimony: qualification, reliability and fit. " 3

Schneider ex rel. Estate ofSchneider v. Fried, 320 F.3d 396,404 (3d Cir. 2003). The party offering

the expert evidence bears the burden of establishing its admissibility by a preponderance of the

evidence. See Padillas v. Stork-Gamco, Inc., 186 F.3d 412, 418 (3d Cir. 1999). To meet the

"reliability" requirement, the expert's opinion "must be based on the methods and procedures

rather than on 'subjective belief or unsupported speculation."' In re TM/ Litig., 193 F.3d 612, 664

(3d Cir. 1999) (citation omitted). "The focus is not upon the expert's conclusions, but rather upon

his methodology; the issue is whether the evidence should be excluded because the flaw is large

enough that the expert lacks good grounds for his or her conclusions." In re Paoli R.R. Yard PCB

Litig, 35 F.3d 717,746 (3d Cir. 1994).



3
    Defendants have not challenged, and the Court will not address, the experts' qualifications.
                                                   5
         When evaluating the reliability of a witness's methodology, a court is guided by several

familiar factors drawn from Daubert:

         ( 1) whether a method consists of a testable hypothesis; (2) whether the method has
         been subject to peer review; (3) the known or potential rate of error; (4) the
         existence and maintenance of standards controlling the technique's operation; (5)
         whether the method is generally accepted; (6) the relationship of the technique to
         methods which have been established to be reliable; (7) the qualifications of the
         expert witness testifying based on the methodology; and (8) the non-judicial uses
         to which the method has been put.

Id. at 742 n.8. The Rule 702 inquiry is a flexible one, and the court should also take into account

any other relevant factors. Calhoun v. Yamaha Motor Corp., US.A., 350 F.3d 316, 321 (3d Cir.

2003).

         Dr. Pokhrel's expert report describes his methodology as "a systematic scoping review of

the publicly available scientific literature on pesticide drift, drift distance, and potential toxicity,

with a focus on glyphosate-based herbicides." Pis.' Ex. 8,         19   (Pokhrel Rep.) (emphasis in

original). He also conducted a sampling and analysis of the soils and vegetations from Plaintiffs'

yard. Id. Other than these two tests, Dr. Pokhrel performed no samplings, calculations, tests, or

experiments in making his conclusion.

         Defendants argue Dr. Pokhrel's report fails to explain his basis or methodology for arriving

at his I 00-meter figure and is thus unreliable. The Court agrees. Because Dr. Pokhrel's opinion

does not state a methodology used in calculating the I 00-meter figure, there is no evidence or

support demonstrating his opinion is reliable. Plaintiffs argued Dr. Pokhrel engaged in a rigorous

literature analysis to arrive at his conclusion. Even so, Dr. Pokhrel did not provide any

methodology, testable theory, or explanation of exactly what from the reviewed literature gave rise

to his conclusion. For instance, Dr. Pokhrel did not state how the literature may relate to regular

drift patterns, standard droplet size, or consistent spraying methods. I lis expert report, likewise,



                                                   6
failed identify any formula used to calculate the relevant drift distance. Dr. Pokhrel's opinion

establishes a calculable number, yet, he has not explained how he reached his calculation.

        Without Dr. Pokhrel's explanation of his calculation and methodology, a review of the

literature Dr. Pokhrel relied on reveals even more questions as to how he reached his conclusion.

For example, in Children's Exposure to Chlorpyrifos and Parathion in an Agricultural Community

in Central Washington State, the researchers conducted a study to determine the levels of certain

pesticides in house dust and in the urine of children who lived in specific proximities to agricultural

land. See Pokhrel Rep. 29"' 12 (Environmental Health Perspective 110:549-553 (2002)). Whatever

information Dr. Pokhrel extracted from this study appears inapplicable to determining his 100-

meter figure. Dr. Pokhrel does not explain how pesticide drift in the context of house dust and

children's urine correlate or provide a reliable method for determining herbicide drift in

contaminated soil. Finally, the method of pesticide application is not clear from the study. In some

parts, the study discussed some families in which a parent had an agricultural job. In others, it

discussed whether parents personally used pesticides in their own gardening. The unrelated

pesticide applications in this study appear inapplicable to the facts in this case.

        In A Case-Control Study of Pesticides and Fetal Death Due to Congenital Anomalies, the

researchers discussed the relationship of pesticide exposure in expectant mothers to fetal deaths.

See Pokhrel Rep. 29   ,r 5 (Epidemiology   12:148-156 (2001)). The researchers noted they lacked

certain meteorology factors that might have influenced the extent of drift in each mode of

application. In Dry Deposition and Spray Drift of Pesticides to Nearby Water Bodies, the authors

stated ''[s]pray drifting during field spraying is influenced by a number of factors" including

droplet size, boom height, driving speed, air-assistance, shielding, dose rate, crop development,

wind speed, and temperature and humidity. See Pokhrel Rep. 29            ,r   4 (Danish Environmental



                                                  7
Protection Agency - Copenhagen 1-171 (2003)). In a different article, Spray Drift of Pesticides,

the researchers discussed both vapor drift and particle drift, droplet size, nozzle type, spray

pressure, nozzle spray angle, wind speed, spray volume, wind direction, and several other factors

which can influence pesticide drift. See Pokhrel Rep. 30 fl 17 (University of Nebraska, Institute of

Agriculture and Natural Resources (2007)).

       These articles, and others, support the proposition that several factors affect the extent and

distance of pesticide and herbicide drift. Dr. Pokhrel discusses not one of these factors in stating

his conclusion. Considering the numerous factors that may affect drift, it is expected Dr. Pokhrel

would have explained which factors were present in the facts of this case, how those factors created

numbers from which he made his calculation, and the ultimate calculation of those factor numbers.

Dr. Pokhrel, however, did not.

       Although Dr. Pokhrel' s opinion listed almost thirty sources from which he conducted his

literature review, the Court addresses the sources above as an example of the gap between the

information provided and Dr. Pokhrel's conclusion. Dr. Pokhrel did not state what methodology

he pulled from those sources, what information from those sources is relevant to the facts of this

case, or whether a review of the literature is a generally accepted methodology in the field to

determine drift in a specific case. See Daddio v. A.I DuPont Hosp. for Children of Nemours

Found., 650 F. Supp. 2d 387, 405-07 (E.D. Pa. 2009) (finding expert unreliable after reviewing

articles submitted to support expert's methodology). Dr. Pokhrel has provided nothing which could

be submitted to peer review, and it is impossible to ascertain any rate of error in his calculation.

See Oddi v. Ford Motor Co., 234 F.3d 136, 158 (3d Cir. 2000) ("Since [the expert) conducted no

tests and failed to attempt to calculate any of the forces on [the plaintiff] or the truck during this

accident, he used little, if any, methodology beyond his own intuition."). Because Dr. Pokhrel



                                                  8
articulated no methodology in calculating his I 00-meter conclusion, he has provided no standards

which controlled his analysis and the Court cannot assess his method compared to other known

methods or the non-judicial uses to which the method has been put. The Court thus finds Dr.

Pokhrel's opinion was not established by reliable methodology. See id. (finding expert unreliable

because he stated no methodology, conducted no tests, and failed to make certain calculations).

        Plaintiffs also cannot rely on Dr. Pokhrel's report because whatever his methodology, it

was unreliably applied to the facts in this case. See In re Paoli R.R. Yard PCB Litig., 35 F.3d at

742-43 (stating expert "admissibility depends in part on 'the proffered connection between the

scientific research or test result to be presented and particular disputed factual issues in the case"'

(quoting United States v. Downing, 753 F.2d 1224, 1237 (3d Cir. 1985)). Assuming Dr. Pokhrel's

methodology from the relevant literature is reliable, the methods derived from the literature cannot

be reliably applied to Defendants' application of herbicides. Defendants argue the literature

reviewed discussed only aerial spraying of agricultural pesticides, as opposed to the ground-level

spraying of herbicides at issue in this case. Plaintiffs argue "Dr. Pokhrel concluded that aerial

spraying of AquaNeat-the process that killed plaintiffs' garden-would likely result in the

deposit of the herbicide on all properties within 100 meters of rail lines subjected to the spraying."

See Pis.' Reply 2. Dr. Pokhrel's methodology could not be consistently applied to Defendants'

spraying because the record shows the spray treatment is done on the ground level and on at least

three occasions the Defendants' application was spot-treatment spraying. See Defs.' Ex. C-D

(contract and field reports indicating which spray pattern was used on each relevant date).

Defendants' spot-treatment spraying addressed only visible vegetation obstructing the rail lines.

See Defs.' Ex. C ("Post-emergent Programs - On track - Application to spot treat any and all

visible vegetation.").



                                                  9
       Dr. Pokhrel did not observe the rail lines at issue in this case such that he could determine

what visible vegetation possibly existed during a spray treatment. Dr. Pokhrel also did not review

any of the field reports to determine the timing or patterns of the spray applications. In Dr.

Pokhrel's report, he did not reference with any certainty how the spot-treatment application of

herbicides would affect his analysis. Considering the ad hoc nature of spot treatment spraying, the

Court finds Dr. Pokhrel's application of his principles or methodology to the facts in this case

unreliable. See In re TM/ Litig., 193 F.3d at 670 (finding experts evidence inadmissible because it

lacked fitness and did not provide any true simulation of the accident at issue in the case).

       The Court does not suggest, as Plaintiffs contend, Plaintiffs are required to sample every

back yard along the rail lines in the county to establish the size of their putative class. The Court

does require, however, a stated methodology from which it can assess the reliability of Dr.

Pokhrel's conclusion and a more reliable application of that methodology to the facts in this case.

       Considering Plaintiffs' second expert, Ms. Needham, relied solely on Dr. Pokhrel's 100-

meter conclusion in her own methodology to reach the 3,524-figure, the Court likewise finds Ms.

Needham's opinion unreliable. 4 Because the Court finds these two experts unreliable, Plaintiffs

cannot rely upon their opinions in proving the Rule 23 elements.

       Turning to the Rule 23(a) factors, Plaintiffs have failed to prove numerosity. Numerosity

requires a showing that the class is "so numerous that joinder of all members is impracticable."

Marcus v BMW of N. Am., LLC, 687 F.3d 583,594 (3d Cir. 2012). "[T]he rule prevents putative

class representatives and their counsel, when joinder can be easily accomplished, from

unnecessarily depriving members of a small class of their right to a day in court to adjudicate their




4
 The Court does not opine on whether the methodology employed by Ms. Needham is reliable
absent its reliance upon Dr. Pokhrel's conclusion.
                                                 IO
own claims." Id at 594-95. The record must support the finding of numerosity. See Center City

Periodontists, P. C. v. Dentsply Int'!, Inc., 321 F.R.D. 193, 209 (E.D. Pa. 2017) (stating a plaintiff

must produce evidence "specific to the products, problems, parties, and geographic areas actually

covered by the proposed class definitions to allow a court to make a factual finding" (citing

Marcus, 687 F.3d at 596)). Finally, numerosity must be proven by a preponderance of the evidence.

See Marcus, 687 F.3d at 595.

       The record shows R WC and Amtrak sprayed herbicides along the rail lines in Philadelphia

County. It is likely some individuals within Plaintiffs' defined class have experienced some

herbicide drift from Defendants' spray programs. Nonetheless, because Dr. Pokhrel and Ms.

Needham's opinions are unreliable, the number of class members is speculative at best.

       Aside from their unreliable expert opinions, Plaintiffs have presented no evidence

demonstrating they meet the numerosity requirement. They produced no evidence showing where

the post-emergent on-track spray treatment was applied based on its application to only visible

vegetation. There is no evidence regarding how much visible vegetation existed at any given date

of the spray treatments. Likewise, Plaintiffs have not presented evidence regarding how or where

the off-track treatment spray treatments were applied and whether they affected numerous

individuals. The record shows neither the on-track nor the off-track treatment entailed a continuous

spraying along the entire rail lines in Philadelphia County-precluding a finding of numerosity

based on every residential property along the rail lines. There is also no evidence regarding which

properties along the rail lines are commercial or residential.

       Even if some herbicide drift did occur in the same manner as in Plaintiffs' case, there is no

support to ascertain, or even infer, the number of individuals who were subjected to any herbicide




                                                 11
drift due to Defendants' spray treatments. 5 Although it is possible others have experienced injury

due to Defendants' alleged conduct, there is no evidence in the record showing those potential

plaintiffs are so numerous that joinder is impracticable. See Fed. R. Civ. P. 23(a)(l). Therefore,

Plaintiffs have failed to meet their burden to establish numerosity under Rule 23(a). See Center

City Periodontists, P. C., 321 F.R.D. at 209 (finding plaintiff failed to establish numerosity because

plaintiff could only speculate how many individuals actually purchased the product at issue).

        Even if Plaintiffs had sufficiently proven numerosity, Plaintiffs have also failed to establish

predominance of common questions pursuant to Rule 23(b )(3 ). Commonality is established when

"the named plaintiffs share at least one question of fact or law with the grievances of the

prospective class." Reyes v. Netdeposit, LLC, 802 F.3d 469, 486 (3d Cir. 2015). Rule 23(b)(3)'s

predominance element requires "[i]ssues common to the class [to] predominate over individual

issues." Gonzalez v. Cornig, 885 F.3d 186, 195 (3d Cir. 2018) (alteration in original) (quoting In

re Prudential Ins. Co. Am. Sales Practice Litig., 148 F.3d 283, 313-14 (3d Cir. 2018)). At the class

certification stage, predominance is established when the essential elements of the putative class

claims "are capable of common proof at trial through evidence that is common to the class rather

than individual to its members." Id. (citation omitted). "If proof of the essential elements of the

cause of action requires individual treatment, then class certification is unsuitable." Newton, 259

F.3d at 172.

       "Rule 23(b)'s predominance requirement incorporates Rule 23(a)'s commonality

requirement because the former, although similar, is 'far more demanding' than the latter." Reinig



5
  At oral argument, Defendants stated no other individual has come forward with a complaint
regarding their application of herbicides along the Amtrak rail lines. While the Court does not rely
on this statement in finding Plaintiffs failed to establish numerosity, it does suggest the size of the
putative class is speculative and contradicts Plaintiffs' allegations of the "widespread nature" of
Defendants' conduct. See Pls.'' Mot. for Class Certification 3.
                                                  12
v. RBS Citizens, NA., 912 F.3d 115, 127 (3d Cir. 2018). The two elements may be analyzed

together "with particular focus on the more stringent predominance requirement." Id Plaintiffs

have proposed the following common questions of law or fact:

        1. Whether Class members' properties were exposed to herbicide by Defendants'
           practices;

       2. Whether Defendants' conduct constitutes a nuisance;

       3. Whether Defendants' conduct constitutes a trespass; and

       4. Whether Defendants' conduct constitutes negligence.

       Plaintiffs argue the question of whether class members' properties were exposed to the

herbicide will be proven by expert testimony and a review of Defendants' records. See Pls.' Mot.

for Class Certification 9. Plaintiffs point to Dr. Pokhrel's report to establish the common proof

they intend to use. See id. Because Plaintiffs cannot rely on Dr. Pokhrel 's report, the Court

disagrees his report can be used as common proof. To prove the presence of the herbicide on each

class member's property, in this case, the evidence will likely need to be individualized. The record

establishes Defendants' spraying was not continuous but was subject to spot treatment or by-hand

application. See Defs.' Ex. D. Defendants did not spray the herbicides evenly along all the rail

lines in the county. To show the presence of the herbicides due to Defendants' practices, Plaintiffs

must provide individual proof of each class member's property and soil contamination.

       Regarding nuisance, Plaintiffs argue the question of whether '"freedom from herbicide

contamination and destruction of vegetation on one's property [is] a private property right" is a

pure question of law applicable to all class members. Although the Court agrees, the other

questions on the class nuisance claim are individualized inquiries. A defendant is liable for

nuisance if his conduct is a legal cause of an invasion of another's interest in the private use and

enjoyment of land and the invasion is (I) intentional and unreasonable, or (2) unintentional and


                                                 13
negligent, reckless, or an abnormally dangerous activity. See Youst v. Keck's Food Serv., 94 A.3d

1057, 1071-72 (Pa. Super. Ct. 2014) (citing Restatement (Second) of Torts § 822). Whether

Defendants actually invaded class members' private properties will require the same showing as

establishing whether the herbicide is even present on class members' properties. The question of

whether any invasion was unreasonable is likewise an individualized inquiry because Defendants'

spraying was not done in a uniform manner. Herbicide drift may be an unreasonable interference

on one property but not another. For example, Defendants may have excessively sprayed Plaintiffs'

property because of the large tree on their property which encroached on the rail lines.

       On the question of whether Defendants' conduct constitutes a trespass, the Court finds

Plaintiffs have not established they can produce common proof. "[A] person may be liable

for trespass 'if he intentionally ... enters land in the possession of [another], or causes a thing or

a third person to do so."' MD Mall Assocs.. LLC v. CSX Transp .. Inc., 288 F. Supp. 3d 565, 586-

87 (E.D. Pa. 2017),aff'd,No. 18-1137, 2019 WL 4463787 (3d Cir. Sept. 18, 2019) (citing

Restatement (Second) of Torts § 158(a)). Plaintiffs assert they will establish the presence of the

herbicide through expert testimony. See Pls.' Mot. for Class Certification 11. Plaintiffs state their

"experts will show that the methods utilized by Defendants causes spray to drift onto properties

within 100-meters of Amtrak rail lines." For the same reasons discussed above, at this stage, the

Court will not consider Dr. Pokhrel or Ms. Needham's opinions as common proof to establish

trespass. Rather, for Plaintiffs to demonstrate whether Defendants caused the herbicides to enter

any class members' property will require Plaintiffs to sample each of the residential property's soil

to establish (I) the herbicide is in fact in a class member's soil, and (2) Defendants' spraying

caused the herbicide to be in the class member's soil. Although the Court does not require sampling

of each property to establish numerosity, evidence as to whether Defendants' conduct-in



                                                 14
applying the herbicide on a spot-treatment basis-constituted a trespass necessarily requires a

sampling of each class member's property. See Rowe v. E.I. Dupont De Nemours and Co., 262

F.R.D. 451, 463-64 (DS.J. 2009) (denying class certification for trespass claims because there

were individualized inquiries regarding whether each property was contaminated and whether the

defendant caused such contamination).

       For Plaintiffs' negligence claim, the elements include (1) the defendant owed the plaintiff

a duty, (2) the defendant breached the duty, (3) the plaintiff suffered actual harm, and (4) a causal

relationship existed between the breach of duty and the harm. See Adams v Wells Fargo Bank,

NA., No. 16-0907, 2017 WL 6619015, at *2 (E.D. Pa. 2017) (citing Freed v. Geisinger Med. Ctr.,

910 A.2d 68, 72 (Pa. Super. Ct. 2006)). Although, determining whether Defendants owed a duty

to the class members and whether they breached that duty are common questions to all class

members, they do not predominate over the individualized questions of causation and damages

necessary for the class negligence claims as discussed below.

       Despite any common questions on the nuisance, trespass, and negligence claims, Plaintiffs

cannot prove causation for any of their claims on a class-wide basis. If the herbicide is present on

all class members' properties, there is no common proof which will show the herbicide was present

because of Defendants' spraying or the effect of such presence. See Gates, 265 F.R.D. at 233

("Common evidence may offer one potential source of those contaminants, but many other

explanations may exist that are specific to a particular property." (quoting Fisher v. Ciba Specialty

Chems Corp., 238 F.R.D. 273,307 (S.D. Ala. 2006))). It is possible some proposed class members

use the herbicide in their own yard for their own purposes, as Plaintiffs have alleged the herbicide

is commonly known as "Roundup." It is possible the herbicide's presence arose from another

source, considering the articles listed in Dr. Pokhrel' s report stated many avenues for



                                                 15
contamination. The Court thus finds the issue of causation on the class claims is an individualized

inquiry. Although there are some common questions, the Court finds due to the Defendants' ad

hoc spray treatment, individual inquiries will predominate.

       The Court recognizes Plaintiffs need only produce a "single common question" to meet the

commonality requirement in Rule 23(a)(2). See Wal-Mart Stores, Inc v. Dukes, 564 U.S. 338,359

(2011 ). Under the Rule 23(b )(3) requirements, the Court has nonetheless considered the

dissimilarities between the putative class members to determine whether common questions

predominate. See id Although the Court is free to specify subclasses or certify the class as to

certain common questions, the Court is under no obligation to do so sua sponte. See Reyes, 802

F.3d at 494 ("It is not the District Court that is to bear the burden of constructing subclasses. That

burden is upon the plaintiff who is required to submit proposals to the court." (citation omitted)).

Because the Court finds Plaintiffs have not met the numerosity requirement, and Plaintiffs have

not presented any potential subclasses, the Court declines to define any possible subclasses on the

common questions for the Rule 23(b)(3) class.

       Plaintiffs also seek certification of the class pursuant to Rule 23(b)(2) for injunctive relief.

See Pls.' Mot. for Class Certification 6. Class claims under Rule 23(b )(2) must be cohesive. See

Gates, 655 F.3d at 263-64. "The key to the (b)(2) class is the indivisible nature of the injunctive

or declaratory remedy warranted-the notion that the conduct is such that it can be enjoined or

declared unlawful only as to all of the class members or as to none of them." Dukes, 564 U.S. at

360. A party seeking certification under (b )(2) may be required to show more cohesiveness than a

(b)(3) class. See Gates, 655 F.3d at 264.

       lbe Court has the discretion to deny certification in Rule 23(b)(2) cases in the presence of

disparate factual circumstances. See Gates, 265 F.R.D. at 230 (internal quotations and citations



                                                  16
omitted). "A court should be more hesitant in accepting a (b)(2) suit which contains significant

individual issues than it should under subsection 23(b)(3)." Id Considering the Court finds

significant individual issues exist precluding certification under Rule 23(b)(3), the Court likewise

finds the individual issues preclude certification under Rule 23(b)(2).

       Having found Plaintiffs have failed to establish at least one Rule 23(a) requirement, the

Court need not address the other requirements under Rule 23(a), (b)(2), or (b)(3). See Harnish v.

Widener Sch. of Law, 833 F.3d 298, 313 (3d Cir. 2016) (finding class certification inappropriate

under the predominance requirement and declining to address the other requirements).

CONCLUSION

       Because Plaintiffs have failed to establish numerosity, they have failed to meet their burden

under the Rule 23(a) factors. Plaintiffs have also failed to establish the class action can be

maintained pursuant to either Rule 23(b)(2) or 23(b)(3). Accordingly, the Court will deny

Plaintiffs' Motion for Class Certification.

       An appropriate order follows.

                                                   BY THE COlJRT:


         -•
                           ,...,   "'   -




                                                 17
